Title: From George Washington to William Shippen, Jr., 12 December 1777
From: Washington, George
To: Shippen, William Jr.

 

Dr Sir
Head Qrs [Pa.] Dec. 12: 1777.

In answer to your Favor of to day, I cannot think Princeton under the present situation of affairs by any means a proper place for the sick. Should they remain there they would be liable to be taken. At the same time, I do not wish you to precipitate their removal in such a manner as to endanger them. In respect to the Hospitals at Easton & Bethelem, I also am of Opinion, that they should be removed. But these, as their situation is not so dangerous, may be deferred till the last. We must keep the Sick always in the Rear of the Army, or they will be subject to captivity. As to Colo. Nichola & his Corps I shall have no Objection to their being at the Hospitals, if there is no Resolution of Congress assigning them to other duty. Colo. Nichola will know if this is the case. I am Dr Sir Yr Most Obedt sert

G: Washington

